Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear what is covered under the scope of “inputting the external environment temperature” because “temperature” in and of itself is not something which is handled or moved.
Regarding claims 11-12, “the external environment” lacks sufficient antecedent basis in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US10245993) in view of Pohle (US20070008119).
Regarding claim 1, Brady teaches a method for regulating temperature for an autonomous vehicle delivery, comprising:
Receiving a delivery request (Figure 1: 120);
Selecting an autonomous vehicle to fulfill the delivery request, wherein the autonomous vehicle has a delivery container (Figure 2: 257, col. 7, lines 10-45);
Directing the selected autonomous vehicle to a pick-up location (Figure 3: L1, 200);
Adjusting a delivery container temperature to correspond to the selected temperature (col. 13, 9-24);
Transporting a package in the delivery container to a drop off location (Figure 3: 200 & 308).
Brady does not disclose wherein the delivery request includes a selected temperature, where the container temperature is adjusted to the selected temperature.
However, Pohle discloses that enabling customers to select the temperature range at which their product is delivered allows for the system to meet a broader spectrum of customer’s needs (¶19, ¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Brady such that the delivery request includes a selected temperature from the customer, where the delivery container is brought to the selected temperature, in order to allow for broad user customization and to increase the applicability of the system to myriad situations involving the delivery of temperature sensitive goods.
Regarding claim 2, Brady as modified teaches all of the limitations of claim 1, further comprising:
Monitoring the delivery container temperature (Figure 2A, temperature sensor 274).
Regarding claim 3, Brady as modified teaches all of the limitations of claim 2, further comprising:
Determining whether the delivery container temperature corresponds to the selected temperature and outputting a determination (col. 13, lines 24-41. Temperature is brought to the selected temperature, i.e. the temperature is determined and the determination is output to run a cooling module to bring the compartment down to temperature).
Regarding claim 4, Brady as modified teaches all of the limitations of claim 3, wherein
Adjusting a delivery container temperature is based at least in part on the determination (col. 13, 24-41).
Regarding claim 5, Brady as modified teaches all of the limitations of claim 1, wherein
The selected temperature includes a temperature range (col. 13, 24-41).
Regarding claim 6, Brady as modified teaches all of the limitations of claim 1, wherein
Adjusting the delivery container temperature includes receiving an input from an HVAC system (col. 51, lines 20-25).
Regarding claim 10, Brady as modified teaches all of the limitations of claim 1, wherein
Adjusting the delivery container temperature includes utilizing an external environment temperature and inputting the external environment temperature to the delivery container (col. 13, 54-67. Cold packs are external to the delivery container and are input into the container).
Regarding claim 11, Brady as modified teaches all of the limitations of claim 10, wherein
The external environment includes air inside the autonomous vehicle (The air inside the vehicle can be defined as such because it is external to the payload within the compartment).
Regarding claim 12, Brady as modified teaches all of the limitations of claim 10, wherein
The external environment includes air outside the autonomous vehicle (The air outside the vehicle can be defined as such. Alternatively, air exchange inevitably will occur when the container is opened and cold packs placed within).
Regarding claim 13, Brady as modified teaches all of the limitations of claim 1, wherein the delivery container includes
A first compartment and a second compartment (col. 13, 9-25); wherein adjusting the delivery container temperature further comprises:
Adjusting a first temperature of the first compartment and adjusting a second temperature of the second compartment (col. 13, 9-25).
Regarding claim 14, Brady as modified teaches all of the limitations of claim 13, wherein
The first temperature is different from the second temperature (col. 13, 9-25).
Regarding claim 15, Brady teaches a system for autonomous vehicle delivery, comprising:
A plurality of autonomous vehicles each having a respective delivery container (Figure 4: multiple instances of 200); and
A remote computing system configured to:
Receive a package delivery request (Figure 1: 120);
Select an autonomous vehicle from the plurality of autonomous vehicles to fulfill the delivery request (Figure 2: 257, col. 7, lines 10-45);
Direct the selected autonomous vehicle to a pick-up location (Figure 3: L1, 200);
Wherein each of the plurality of autonomous vehicles is configured to
Adjust a delivery container temperature of the respective delivery container to correspond to the selected temperature (col. 13, 9-24);
Transport a package in the respective delivery container to a drop off location (Figure 3: 200 & 308).
Brady does not disclose wherein the delivery request includes a selected temperature, where the container temperature is adjusted to the selected temperature.
However, Pohle discloses that enabling customers to select the temperature range at which their product is delivered allows for the system to meet a broader spectrum of customer’s needs (¶19, ¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Brady such that the delivery request includes a selected temperature from the customer, where the delivery container is brought to the selected temperature, in order to allow for broad user customization and to increase the applicability of the system to myriad situations involving the delivery of temperature sensitive goods.
Regarding claim 16, Brady as modified teaches all of the limitations of claim 15, wherein the respective delivery container includes
A first compartment and a second compartment (col. 13, 9-25); wherein each of the plurality of autonomous vehicles is configured to
adjust the delivery container temperature by adjusting a first temperature of the first compartment and adjusting a second temperature of the second compartment (col. 13, 9-25).
Regarding claim 17, Brady as modified teaches all of the limitations of claim 16, wherein
Each of the plurality of autonomous vehicles includes a thermal management system, wherein the thermal management system adjusts the delivery container temperature (col. 13, 54-67. Cold packs are external to the delivery container and are input into the container).
Regarding claim 18, Brady as modified teaches all of the limitations of claim 17, wherein the thermal management system uses thermal energy from an external environment to adjust the delivery container temperature (col. 13, 54-67. Cold packs are external to the delivery container and are input into the container).
Regarding claim 19, Brady teaches a vehicle for delivering packages, comprising
A deliver container, wherein an inside of the delivery container is temperature regulated (Figure 2A: 257, col. 13, 9-25);
A processor for receiving a routing instruction including a temperature for the delivery container and monitoring a delivery container temperature (col. 13, 39-53. Col. 31, 55-67); and
A thermal management system for adjusting the delivery container temperature (col. 13, 9-23).
Brady does not disclose wherein the temperature is a selected temperature, where the container temperature is adjusted to the selected temperature.
However, Pohle discloses that enabling customers to select the temperature range at which their product is delivered allows for the system to meet a broader spectrum of customer’s needs (¶19, ¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Brady such that the delivery request includes a selected temperature from the customer, where the delivery container is brought to the selected temperature, in order to allow for broad user customization and to increase the applicability of the system to myriad situations involving the delivery of temperature sensitive goods.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US10245993) in view of Pohle (US20070008119), further in view of Kim (US20190072293).
Regarding claim 7, Brady as modified teaches all of the limitations of claim 1, wherein the system includes a battery (col. 10, 29-35) and wherein the temperature within the container is adjusted (col. 13, 24-41).
Brady as modified does not disclose the usage of the battery for increasing the temperature in the delivery container.
However, Kim recognizes the utilization of an onboard battery within an airflow path which utilizes waste heat from the battery to increase the temperature of a space (¶91).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the battery of Brady for heating applications, where the waste heat of the battery is utilized for heating air within the delivery container, in order to provide convenient, efficient heating.
Regarding claim 8, Brady as modified teaches all of the limitations of claim 7, wherein
Utilizing the heat generated by the battery comprises transferring the heat to the delivery container through one of an input line (air is passed over the battery to heat the air, see Figure 4 of Kim, air is input into a channel to flow over the battery, which can be considered an input line) and thermal conduction (alternatively, heating by battery waste heat occurs partially through conduction because heat is conducted through the material of the battery and convected away via the air).
Regarding claim 9, Brady as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 9.
However, Kim teaches utilizing inputting air through an input line to a conditioned space, wherein the input line connects the treated space with a battery (Figure 4, 50, ¶91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such functionality in Brady in order to provide easy, efficient heating abilities in Brady.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US10245993) in view of Pohle (US20070008119), further in view of Rodriguez (US20180226328).
Regarding claim 20, Brady as modified teaches all of the limitations of claim 19, but does not teach the particulars of claim 20.
Rodriguez discloses providing a cooling system which cools both a processor, i.e. onboard computer, and battery (¶75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the thermal management system of Brady to cool the battery and onboard computer in Brady in order to ensure that the components do not overheat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763